COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 TENET HOSPITALS LIMITED, A                       §
 TEXAS LIMITED PARTNERSHIP,                                    No. 08-14-00048-CV
 D/B/A/ SIERRA MEDICAL CENTER,                    §
                                                                  Appeal from the
                   Appellant,                     §
                                                            County Court at Law No. 5
 v.                                               §
                                                             of El Paso County, Texas
 MARIVA J. BARAJAS,                               §
                                                              (TC# 2013-DCV1930)
                   Appellee.                      §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in that

part of the judgment overruling the objections to Nurse Holguin’s and Dr. Allen’s reports on the

basis of their respective qualifications. We therefore reverse the trial court’s judgment as to

Nurse Holguin’s and Dr. Allen’s expert reports and remand the case to the trial court for

proceedings consistent with this opinion. The judgment of the court below is affirmed as it

pertains to the expert report of Dr. Arredondo.

       We further order that Appellant, and its sureties, if any, see TEX. R. APP. P. 43.5, and

Appellee each pay one-half (1/2) the costs of this appeal. This decision shall be certified below

for observance.

       IT IS SO ORDERED THIS 21ST DAY OF NOVEMBER, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Parks, Judge
Parks, Judge, sitting by assignment